Citation Nr: 9917891	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  94-23 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private medical treatment 
received November 4, 1993.


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the West Side Medical 
Center (MC) of the Department of Veterans Affairs (VA).

In June 1994, the veteran filed a claim for compensation for 
a knee disability.  In September 1994, the RO notified the 
veteran that his claim of service connection for a right knee 
disability was previously denied and that he needed to submit 
new evidence to reopen the claim.  He was notified of his 
right to appeal and did not appeal.  The issue listed on the 
title page of this decision is the only issue that has been 
developed for appellate review.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. Unauthorized medical treatment in November 1993 was not 
related to a service-connected disability, or related to a 
nonservice-connected disorder which was aggravated by a 
service-connected disorder, and the veteran does not have 
a total disability as a result of a service-connected 
disability.


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized 
medical expenses associated with private medical treatment 
received on November 4, 1993, have not been met.  38 U.S.C.A. 
§§ 1728, 5107 (West 1991); 38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible.  
38 U.S.C.A. § 1703 (West 1991).  There are, however, 
regulatory criteria that permit VA to assume financial 
responsibility for medical expenses incurred by veterans at 
private medical facilities under certain circumstances.  
Thus, for example, VA payment for private medical expenses 
may, subject to other requirements, be granted if prior 
authorization for the medical treatment in question is 
obtained from VA.  38 C.F.R. § 17.53 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has found that the advice of a VA medical employee 
instructing a veteran to seek treatment at a non-VA hospital 
was not the specific type of authorization required for 
reimbursement of private medical expenses.  See Smith v. 
Derwinski, 2 Vet. App. 378, 379 (1992); Malone v. Gober, 10 
Vet. App. 539, 544 (1997).

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
VA, all of the following must be shown: (a) That the 
treatment was either: (1) For an adjudicated service-
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (b) 
that a medical emergency existed and delay would have been 
hazardous to life or health; and (c) that no VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (1998).

The Court has held that all three statutory requirements of 
38 U.S.C.A. § 1728, generally, (1) service-connected 
disability, (2) medical emergency, and (3) federal facilities 
not feasibly available, must be met before reimbursement can 
be authorized.  Malone, at 542-544.

In this case, the veteran contends that payment or 
reimbursement of unauthorized medical expenses associated 
with private medical treatment received in November 1993 is 
warranted because he was allegedly injured in 1973 during 
active duty when a machine gun fell on his right knee.  A 
November 1993 billing statement from E.S., M.D., reflects 
treatment that month for chondromalacia of the right knee.  
The record reflects that the veteran has no adjudicated 
service-connected disabilities.  A March 1978 rating decision 
denied service connection for residuals of right knee injury 
and bilateral ankle disabilities.

Based upon the evidence of record, the Board finds that the 
veteran's private medical treatment in November 1993 did not 
involve an adjudicated service-connected disability; or a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability; 
and that the veteran does not have a total disability 
resulting from a service-connected disability.  Since less 
than all of the requirements for VA payment or reimbursement 
for medical expenses incurred in connection with the 
veteran's private medical treatment in November 1993 are not 
met, the claim must be denied.

Although the veteran contends that the right knee injury 
occurred during service and that payment is therefore 
warranted, the Board notes that there is no basis in law 
whereby payment is allowable under these factual 
circumstances.  As the law and not the evidence is 
dispositive in this case, the appeal must be terminated due 
to absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private medical treatment 
received November 4, 1993 is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

